Citation Nr: 0002809
Decision Date: 02/04/00	Archive Date: 09/08/00

DOCKET NO. 95-04 095               DATE FEB 04, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased evaluation for residuals of
frostbite to the left foot.

2. Entitlement to an increased evaluation for residuals of
frostbite to the right foot.

3. Entitlement to service connection for a bilateral hip disorder
based upon the submission of new and material evidence.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a July 1994 rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio,
which denied the benefits sought. The veteran had active service
from March 1983 to July 1985.

The veteran was scheduled for a hearing before a Member of the
Board sitting at the RO in April 1999, but did not appear for the
hearing. Relevant regulatory authority provides that in the event
of the veteran's failure to appear at a hearing, the case will be
processed as a withdrawal of a request for a Board hearing; the
appeal has since been referred to the Board for appellate review.
38 C.F.R. 20.704(d) (1999).

FINDINGS OF FACT

1. The veteran's bilateral frostbite of the feet is manifested by
peripheral neuropathy, complaints of pain, and fungus of the
toenails.

2. The veteran's frostbite of the feet is not manifested by
abnormalities detectable by X-ray, tissue loss or hyperhidrosis.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for
residuals of frozen feet prior to January 12, 1998 have not been
met. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.321(b), 4.1-4.40,
4.104, Diagnostic Code 7122 (1997).

2 -

2. The criteria for a 20 percent evaluation for residuals of
frostbite to the left foot have been met effective January 12,1998.
38 U.S.C.A. 5107 (West 1991); 38 C.F.R.  3.321(b), 4.1-4.40, 4.104,
Diagnostic Code 7122 (1999).

3. The criteria for a 20 percent evaluation for residuals of
frostbite to the right foot have been met effective January
12,1998. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.321(b), 4.1-
4.40, 4.104, Diagnostic Code 7122 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well grounded
within the meaning of 38 U.S.C.A. 5107(a) (West 1991). The United
States Court of Appeals for Veterans Claims (Court) has held that
a mere allegation that a service- connected disability has
increased in severity is sufficient to render the claim well
grounded. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). The Board is
also satisfied that all relevant facts have been properly
developed, and that the VA has fulfilled its duty to assist the
veteran.

By way of background, a February 1986 rating decision granted
service connection for post-operative residuals of bilateral frozen
feet. That rating decision found that this disability was not
disabling to a compensable degree. The July 1994 rating mg decision
on appeal granted a 10 percent disability evaluation for such,
citing the results of a January 1994 VA treatment record, which
recorded the veteran's complaints of foot pain with extreme
temperatures, and an April 1994 VA examination report.

The veteran informed the examiner who performed the April 1994 VA
examination that he had excessive sweating of his feet, and that
when exposed to cold weather, his feet would become cold.
Objectively, the medial longitudinal arch of the right foot had
fallen, and there was tenderness in all of the interphalangeal
joints of the

- 3 -

toes of both feet. Pedal pulsations were grade II to III
bilaterally, and there was tenderness in the region of the heel and
blunting of sensation in the toes to pin prick. Toes were very cold
to the touch, and the veteran could not rise or walk on his toes.
While there were no vascular changes, there was tinea pedis
bilaterally. X-rays showed no significant bone or joint abnormality
in the feet. An April 1994 VA treatment record showed substantially
the same information.

In February 1995, the veteran was provided a hearing before an RO
hearing officer. He related that while on a training exercise in
California, his feet became frostbitten. In addition, the veteran
testified that he had received both VA and private care, and that
most recently, he was given a cream called Amitripalen. He further
informed the hearing officer that cold weather was particularly
aggravating. Finally, the veteran related that he was then
restricted in his workplace because of his frostbite residuals.

In March 1995, the RO received treatment records from Roger L.
Friedman, M.D., of Lorain, Ohio, reflecting that the veteran sought
treatment for his service- connected frostbite in 1993. The
information in the treatment records is substantially similar to
the information noted in the April 1994 VA examination report, and
need not be repeated here.

In March 1995, the veteran was again provided a VA examination. The
veteran's relevant history was reviewed, and his subjective
complaints were consistent with those related earlier. Objectively,
grade IV pulses were present, and toes were cold to the examiner's
touch bilaterally. As before, tenderness was elicited in the
interphalangeal joints bilaterally. On the podiatry portion of the
examination, it was noted that the veteran had a mild hallux valgus
deformity and asymptomatic pes planus.

In April 1995, the veteran was provided a peripheral nerve VA
examination. Relevant history was reviewed, and the veteran related
that he had pain in his feet, which was aggravated by increased
activity or prolonged standing. Objectively, that examiner
commented that the veteran's temperature sensation decreased

- 4 -

suddenly distally over the dorsum of the feet. Pinprick and light
touch were also notably diminished over the dorsum of the feet,
with gradual improvement as he moved up above the ankles. Ankle
jerks were 1+ bilaterally, which was somewhat less than the 2 noted
in the knees. The examiner summarized that the veteran had a
generalized peripheral neuropathy affecting mainly the fiber
mediated sensations, such as pin prick, temperature and light
touch. He also noted that deep tendon reflexes were reduced at the
ankles as compared to other joints, consistent with a neuropathy
with a superimposed neuralgia due to irritation of nerve fibers.
There was no wasting or atrophy present. Rather than ascribe
symptoms to flat feet, the examiner found that the symptoms were a
result of his service-connected frostbite.

In a statement dated February 1996, the veteran's employer informed
the RO that the veteran had been an employee since May 1988, and
that he had been on layoff status since December 1995 because of
his medical restrictions. In May 1996, the veteran's employer
informed the RO that the veteran had returned to work in a
different position consistent with his physical restrictions. He
was then working a standard 40-hour work week. That statement also
noted that the veteran was considered for job assignments
throughout his mill despite his low seniority, and that he had been
encouraged to retrain for office work.

The RO afforded the veteran another VA examination in M@y 1996. As
before, the veteran had complaints of pain in his feet,
particularly with exposure to extreme temperatures. Objectively,
the femoral artery had 3 to 4 pulsations present bilaterally, with
no bruit. As before, there was marked tenderness in the toes, and
hypoesthesia to pinprick on the dorsum of the toes, as compared to
the rest of the foot. The skin appeared normal, and there was no
cardiac involvement. At the time of an August 1996 VA examination,,
substantially similar results were noted, and need not be repeated.

The veteran's final multipart VA examination during the pendency of
this claim was in March 1998. Initially, while the veteran reported
that he did have difficulty walking, it was not because of foot
pain, but rather because of hip pain. Nonetheless, the veteran, as
before, related complaints of a burning sensation,

5 -

particularly in cold weather. Objectively, the veteran's feet
appeared normal, with no swelling or vascular skin changes, and in
contrast to earlier examinations, skin temperature was normal.
There was a fungal infection on all toenails. Consistent with
earlier examinations, some paresthesia was noted, but only on the
tips of the toes.

The VA utilizes a rating schedule as a guide in the evaluation of
disabilities resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent, as far as can practicably be
determined, the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions 'm
civil occupations. See 38 U.S.C.A. 1155; 38 C.F.R. 4.1. It is thus
essential, both in the examination and in the evaluation of
disability, that each disability be reviewed in relation to its
history. See 38 C.F.R. 4.1. However, the current level of
disability is of primary concern. See Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (1999).

During the course of this claim, the VA changed the schedular
criteria used to evaluate residuals of cold injuries. Prior to
January 12, 1998, a 10 percent evaluation was warranted for
residuals of frozen feet when bilateral mild symptoms were present.
A 30 percent evaluation was warranted when there was bilateral
moderate swelling, tenderness, redness, etc. Loss of toes or other
skin parts, with persistent severe symptoms, warranted a 50 percent
evaluation, the highest schedular evaluation. 38 C.F.R. 4.104,
Diagnostic Code 7122 (1997).

Effective January 12, 1998, a 10 percent evaluation is warranted
when arthralgia or other pain, numbness, or cold sensitivity is
present. Arthralgia or other pain, numbness, or cold sensitivity,
plus tissue loss, nail abnormalities, color changes, locally
impaired sensation, hyperhidrosis, or X-ray abnormalities
(osteoporosis, subarticular punched out lesions, or osteoarthritis)
warrants a 20 percent evaluation,

6 - 

while a 30 percent evaluation is warranted when arthralgia or other
pain, numbness, or cold sensitivity, plus two or more of the
following, are present: tissue loss, nail abnormalities, color
changes, locally impaired sensation, hyperhidrosis, X-ray
abnormalities (osteoporosis, subarticular punched out lesions, or
osteoarthritis). 38 C.F.R. 4.104, Diagnostic Code 7122 (1999), 62
Fed. Reg. 65207-65224 (December 11, 1997). Note 2 to this
diagnostic code provides that each affected part is to be evaluated
separately and combined in accordance with sections 4.25 and 4.26
of the Rating Schedule.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when a law
changes during the pendency of a claim, the law most favorable to
the veteran is to be applied. In Rhodan v. West, 12 Vet. App. 55
(1998), the Court held that revised regulations do not allow for
their retroactive application. Thus, the Board cannot apply the
revised criteria to symptomatology prior to January 12, 1998. In a
June 1998 rating decision, the RO granted separate 10 percent
evaluations to each foot effective January 12, 1998, applying the
changed schedular criteria.

In light of the above, the Board finds that the preponderance of
the evidence is against a 30 percent evaluation for the veteran's
bilateral residuals of frostbite to the feet prior to January 12,
1998. Towards this end, while the veteran's toes were tender at the
time of VA examinations performed during the claim prior to January
12@ 1998, his feet never showed redness or swelling. Further, there
was never evidence of vascular changes. In this regard, the Board
finds that the veteran's disability picture attributable to his
bilateral residuals of frozen feet most nearly approximated those
criteria for a 10 percent evaluation under the criteria in effect
prior to January 12, 1998. 38 C.F.R. 4.7.

However, the Board finds that the evidence supports a 20 percent
evaluation for each foot effective January 12, 1998. In this
regard, the most recent evidence, as shown in the March 1998 VA
examination report, reflected the presence of a fungal infection on
all toenails and some paresthesia, in addition to credible
complaints of pain. These symptoms comport with a 20 percent
evaluation for residuals of a cold injury. However, while these
symptoms were most recently noted, the veteran has

- 7 -

always presented normal arterial circulation during the claim,
including at the time of the March 1998 examination, and he does
not have any tissue loss. Moreover, while skin has appeared cold to
the touch on some occasions, there has never been evidence of
sweaty feet (hyperhidrosis). Thus, the Board finds that the
evidence is against the assignment of a 30 percent evaluation under
the revised criteria.

Finally, the Board finds that the evidence of record does not
present such "an exceptional or unusual disability picture as to
render impractical the application of the regular rating schedule
standards." 38 C.F.R. 3.321(b)(1) (1999). In the absence of such
factors such as marked interference with employment (that is,
beyond that contemplated in the rating criteria) or frequent
hospitalizations during the course of this claim, the Board finds
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. 3.321(b)(1) are not met. In
this respect, the most recent evidence, dated in May 1996, reflects
that the veteran's employer had made appropriate accommodations to
him as a result of his service-connected disabilities, including
those at issue. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8
Vet. App. 218, 227 (1995).

ORDER

Subject to the laws governing monetary payments, a 20 percent
evaluation for residuals of frostbite to the left foot is granted,
effective January 12, 1998.

Subject to the laws governing monetary payments, a 20 percent
evaluation for residuals of frostbite to the right foot is granted,
effective January 12, 1998.

8 -

REMAND

In addition to the two issues discussed above, the RO certified two
additional issues as being developed for appellate review.
Historically, a July 1994 rating decision declined to reopen a
claim for service connection for a bilateral hip disability based
upon the submission of new and material evidence. The veteran
completed the procedures required for appellate review of this
issue with the submission of a VA Form 9, with a hearing request,
in January 1995. The veteran was afforded a hearing before an RO
hearing officer in February 1995. After further development, a May
1995 hearing officer decision reopened this claim, and granted
service connection for a bilateral hip disability on the basis of
aggravation. A July 1995 rating decision, implementing the hearing
officer decision, assigned a 20 percent evaluation to each hip, and
added a bilateral factor. The veteran was informed of this decision
in December 1995.

The veteran's claim for service connection based upon the
submission of new and material evidence for the bilateral hip
disability is separate and distinct from a subsequent challenge to
an initial rating or a claim for an increased evaluation. Grantham
v. Brown, 114 F.3d 1156, 1157-58 (Fed.Cir. 1997). Thus, the
veteran's perfection of his appeal related to initial service
connection does not confer jurisdiction of the Board to subsequent
issues pertaining to the evaluations assigned.

In December 1995, the RO received a statement from the veteran's
representative that the bilateral hip disability was worse. The RO
denied a higher evaluation in February 1996, and in April 1996, it
issued a supplemental statement of the case that included the issue
of a bilateral hip disability. In addition. the RO's cover letter
informed him that if any issue contained in that supplemental
statement of the case had not been perfected for appeal with a VA
Form 9 or its equivalent, then he must submit a submit such to
complete his appeal. A substantive appeal has not been received on
this issue.

The absence of a substantive appeal is a procedural defect
requiring a remand. Godfrey v. Brown, 7 Vet. App. 398 (1995);
Manlincon v. West, 12 Vet. App. 238,

- 9 -

240-241 (1999). See also 38 C.F.R. 19.9(a) (1999) (stipulating
that, if correction of a procedural defect is essential for a
proper appellate decision, the Board shall remand the case to the
agency of original jurisdiction and specify the action to be
undertaken). Similarly, the VA General Counsel raised the point in
VAOPGCPREC 9-99 that there were due process concerns if the Board
would dismiss a claim for failure to perfect an appeal if the
veteran was not provided notice and opportunity to be heard on this
point. VAOPGCPREC 9-99, August 18, 1999.

In light of the above, these claims are REMANDED for the following
action:

The RO is requested to adjudicate whether the veteran has filed a
timely substantive appeal with regard to his challenge of the
initial 20 percent disability evaluation assigned to each hip. If
the RO determines that the veteran has not submitted a timely
substantive appeal, the RO is requested to inform the veteran    
s representative of this determination. If deemed necessary, the
veteran and his representative should be furnished a supplemental
statement of the case, and be afforded the appropriate opportunity
to respond before the record is returned to the Board for further
review.

The purpose of this REMAND is to afford due process, and the Board
does not intimate any opinion as to the merits of the case, either
favorable or unfavorable, at this time. No action is required of
the veteran until he is notified. The appellant has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

- 10-

WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


- 11 -


